*204Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered January 22, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The court properly exercised its discretion in admitting into evidence a large plastic bag, containing smaller bags of cocaine, that the police recovered from a woman who had been standing next to defendant at the time of his arrest. Minutes earlier, defendant had made a sale to an undercover officer who noticed that defendant dispensed the drugs involved in that sale from a large bag that contained smaller bags. The circumstances permitted a reasonable inference that defendant transferred his supply of drugs to the woman immediately after making the sale to the undercover officer (see generally, People v Mirenda, 23 NY2d 439, 453-454 [1969]), and this tended to explain why no additional drugs were recovered from defendant. Concur— Buckley, P.J., Mazzarelli, Saxe, Ellerin and Gonzalez, JJ.